State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 46
 Plymouth Venture Partners, II,
 L.P. et al.,
          Appellants,
       v.
 GTR Source, LLC et al.,
          Respondents.
 -----------------------------------
 Plymouth Venture Partners, II,
 L.P. et al.,
          Appellants,
       v.
 Capital Merchant Services, LLC,
          Respondent.




 Shane R. Heskin, for appellants.
 Ryan K. Cummings, for respondent GTR Source, LLC.
 Andrew P. Schriever, for respondent Biegel.
 Christopher R. Murray, for respondent Capital Merchant Services, LLC.




 Certification of questions by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Chief Judge DiFiore and Judges
 Rivera, Stein, Fahey, Garcia and Wilson concur.


 Decided March 25, 2021